Chief Justice Robertson
delivered the Opinion of the Court.
When a party sues in Equity on a lost or defaced joint obligation, he should make all who may be liable defendants to his bill: and even though some of the obligors shall have died, he should join their personal representatives with the survivors; because Equity is opposed to circuity and multiplicity of litigation, and delights in distributing at once an equal burthen among all who should contribute to discharge it.
And therefore, without considering other objections to the bill in this case, as it was filed against the surviving obligors only, and suggests no.reason for omitting the representatives of those alleged to be dead—the Circuit Court, on that ground, had .there been no other, did right in sustaining the demurrer, and dismissing the bill without prejudice.
Wherefore, the decree is affirmed.